Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/31/2022, wherein claim 1 was amended. Claims 12-18 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0326858) in view Reynolds et al. (US 6,536,654).
Regarding claim 1, Williams discloses a packaging system (See Figs. 1-2) capable of holding a plurality of bottles, comprising: a top packaging piece (10) comprised of a plurality of cavities (at 38 in 
However, Reynolds teaches a packaging system (See Figs. 13A-16) for bottles, wherein the packaging system comprises a top packaging piece (164), a bottom packaging piece (162) and a center packaging piece (156) in contact with the top packaging piece and the bottom packaging piece , wherein the center packaging piece comprises a plurality of apertures (six rectangular apertures shown in Fig. 14 in which bottles are accommodated), disposed between the top packaging piece and the bottom packaging piece, wherein the center packaging piece is formed from a flat sheet of material (at 157 - shown in Fig. 13B) that is folded in upon itself (as shown in Fig. 14), for the purpose of laterally retaining bottles within the carton while protecting the bottles from damage due to lateral impact (See column 3, lines 44-53). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the packaging system of Williams with a center packaging piece between the top packaging piece and the bottom packaging piece as taught by Reynolds in order to laterally retain bottles while protecting the bottles from damage due to lateral impact.
Regarding claim 2, Williams discloses each of the plurality of bottles is a wine bottle.

Regarding claim 4, Reynolds teaches the center packaging piece is formed from corrugated material.
Regarding claim 5, Reynolds teaches at least one aperture of the center packaging piece is comprised of a top hole (rectangular openings formed at the top edge of 156 when 156 is placed in the carton as shown in Fig. 14) and a bottom hole (rectangular openings formed at the bottom edge of 156 when 156 is placed in the carton as shown in Fig. 14).
Regarding claim 7, Reynolds teaches the center packaging piece is formed by folding the corrugated material upon itself in a plurality of ninety-degree bends, to form a plurality of vertical sidewalls (as shown in Fig. 14).
Regarding claim 8, Williams-Reynolds discloses each of the plurality of vertical sidewalls is of a common height selected to result in an overall height of the packaging system approximately equal with an inner height of a box to enclose the packaging system.
Regarding claim 9, Williams-Reynolds discloses the vertical sidewalls define a first plane having the plurality of apertures, and a plurality of second planes disposed distally from the first plane, each of the second planes having a subset of the plurality of apertures.

Regarding claim 11, Williams-Reynolds discloses the first plane is disposed upon the bottom packaging piece when the packaging system is assembled.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2010/0326858) in view Reynolds et al. (US 6,536,654) as applied to claim 4 above, and further in view of Campbell, II et al. (US 5,785,239). As described above, Williams-Reynolds discloses the claimed invention except for each aperture of the center packaging piece has a plurality of protrusions directed radially inward from a rim of the aperture. However, Campbell teaches a packaging system (See Fig. 1) comprising a central packaging piece (15) comprising a plurality of apertures (rectangular spaced between walls of 15, which accommodates a single container 11), wherein each aperture of the center packaging piece has a plurality of protrusions (23) directed radially inward from a rim of the aperture for the purpose of better protecting each container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apertures of Williams-Reynolds with protrusions as taught by Campbell in order to better protect the bottles from damage.

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735